Citation Nr: 9902295	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-45 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected lung 
disability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from June 1951 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.  The 
Board remanded this case in June 1997.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his bronchial asthma attacks are 
periodic and uncertain, occurring as many as five times per 
week, and that to prevent such attacks, he must use a 
nebulizer three or four times a day, which has serious side 
effects with each individual use.  He maintains that, due 
solely to this service-connected disability, he is currently 
unable to work at an acceptable industrial pace such as would 
permit substantial gainful employment.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
30 percent for bronchial asthma.  It is further the decision 
of the Board that the preponderance of the evidence is also 
against the claim for a total disability rating based on 
individual unemployability due to service-connected lung 
disability.  



FINDINGS OF FACT

1.  The veterans bronchial asthma is currently manifested by 
symptoms of mild respiratory wheezes, with a moderately-
reduced FEV-1 of 65 percent of predicted and a mildly-
decreased FEV-1/FVC of 84 percent of predicted.  

2.  The veteran has a general equivalency diploma (GED) and 
has taken some college courses.  He has not engaged in 
substantial gainful employment since 1981.  

3.  He does not have frequent asthmatic attacks, episodes of 
respiratory failure or significant dyspnea; pulmonary 
function tests show no more than moderate obstructive 
impairment.  

4.  The veteran has one service-connected disability rated 30 
percent disabling, and he is not unemployable due solely to 
his service-connected disability.  

5.  This case is not exceptional, such as to warrant 
extraschedular consideration by the Director of Compensation 
and Pension.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for bronchial asthma have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.96, 
Diagnostic Code 6602 (1995) (1998).

2.  A total disability rating for compensation based on 
individual unemployability due to a service-connected 
disability is not warranted.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claims for an increased 
evaluation for bronchial asthma and for a total disability 
rating based on individual unemployability are well grounded 
within the meaning of 38 U.S.C.A. § 5107.  A claim that a 
condition has become more severe is well grounded where the 
condition was previously service connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). Since 
the Board is satisfied that all relevant and available facts 
have been properly developed, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

I.  An Increased Evaluation for Bronchial Asthma 

Disability evaluations are administered under the Schedule 
for Rating Disabilities which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  38 U.S.C.A. § 1155; Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994).  In evaluating a 
disability, the VA is required to consider the functional 
impairment caused by the specific disability.  
38 C.F.R. § 4.10 (1998).  Each disability must be evaluated 
in light of the medical and employment history, and from the 
point of view of the veteran's working or seeking work.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Service connection was established for bronchial 
asthma/asthmatic bronchitis by rating decision of June 1986.  
A 10 percent rating was assigned effective in January 1983, 
and a 30 percent rating was assigned from November 1984.

A VA pulmonary function test, in conjunction with a 
disability evaluation examination in August 1991, revealed a 
post-drug FEV-1 percent predicted of 58 and an FEV-1/FVC 
post-drug percent predicted of 84.  The test examiner noted a 
moderate obstructive pattern, aggravated by smoking.  The 
medical examination provided a diagnosis of bronchial 
asthma/moderate chronic obstructive pulmonary disease (COPD).  

In September 1991, the veteran, who had a history of chronic 
obstructive pulmonary disease, was hospitalized at 
Tallahassee Community Hospital, a private hospital, with an 
acute exacerbation of COPD.  He had experienced progressive 
wheezing and dyspnea over the prior two or three weeks 
unresponsive to Augmentin and oral Prednisone.  Two weeks 
prior to admission, he had been treated with Prednisone over 
an 18-day tapering dose and Augmentin three times a day.  
Spirometry had shown an FEV-1 of 68 percent predicted.  He 
had also been undergoing continuous treatment over the past 
several weeks for sinusitis, which continued to be quite 
troublesome.  A respiratory consultation report for 
evaluation of respiratory distress characterized by wheeze, 
cough, and shortness of breath noted a medical history of a 
longstanding lung problem.  The veteran had recently had 
severe chronic sinusitis, which was being treated with 
inhaled steroids and antibiotics.  Examination revealed no 
respiratory distress, but marked wheezing after limited 
exertion.  The veteran was alert and oriented.  His throat 
was injected without purulence.  The chest was hyperinflated 
with decreased distance between the trachea and sternal 
notch, and there was an expiratory wheezing bilaterally.  A 
chest x-ray showed some left pleural thickening in the costal 
angle in the lingula anteriorly, but no definite infiltrate.  
There was vascular pruning suggestive of obstructive lung 
disease.  The relevant impression was acute bronchitis; 
chronic sinusitis; sinobronchial syndrome with exacerbation 
of his bronchitis from his resolved sinusitis; and chronic 
left pleural thickening without strong suspicion for 
pulmonary emboli.  The medical opinion was that aggressive 
intravenous antibiotics should be administered, followed by 
an evaluation for sinus surgery if needed.  

Outpatient records from veterans treating physician, M. R. 
Grate, M.D., also in September 1991, report that he had had 
to go to VA for three shots in order to relieve his wheezing.  
Pulmonary function tests in September 1991 demonstrated a 
predicted FEV-1 of 52 percent post treatment with bronchial 
dilator, which had no significant effect.  Auscultation 
revealed that the lungs were clear on left, with a small 
expiratory wheeze on the right.  The impression was COPD and 
asthmatic bronchitis.  Examination by auscultation in May 
1992 revealed course wheezing.  After inhalation of 
Proventil, an FEV-1 was 47.5 percent, not his best test.  The 
veteran was continuing a course of oral prednisone.  

In August 1992, Dr. Grate saw the veteran for complaints of 
dizziness, unsteadiness, and light headedness, with 
occasional vertigo.  He had undergone allergy tests for 
multiple inhalant allergies and was presently on allergy 
injections.  Dr. Grate commented that pulmonary therapy with 
Azmacort, Proventil inhaler, Atrovent, sinus surgery, and 
Beconase nasal spray had all led to significant improvement 
in the airway.  Spirometry revealed improvement in overall 
lung function studies with an FEV-1 of 62 percent.  The 
impression was asthmatic bronchitis under relatively good 
control with medications; COPD under relatively good control 
with medications; and allergic rhinitis controlled with 
symptomatic avoidance and hyposensitization therapy.  An 
attack of asthma was reported in September 1993.  In 
September 1994, veteran underwent surgery, including a left 
Caldwell-Luc procedure, for repeated sinus infections.  In 
November 1994, he had another sinus infection, with drainage 
into his lungs, which caused bronchitis.  

In January 1995, Dr. Grate reported that auscultation of the 
chest did reveal a small amount of wheezing.  Spirometry 
indicated an FEV-1 of 74.5 percent.  Although he found no 
significant improvement in FEV-1, he considered the results 
adequate to undergo knee surgery.  

In a September 1995 Treating Physicians Answers to 
Interrogatories submitted by the veterans attorney, noted 
to address the service-connected disability only, Dr. Grate 
checked Yes to statements that the veterans asthma 
attacks were periodic and uncertain; that he experienced 
asthma attacks five times per week in spite of compliance 
with medication; that minor irritations or any airborne 
irritants caused very severe breathing problems; that the 
veteran had extreme shortness of breath on minor physical 
exertion; that his asthma attacks included wheezing, lung 
cramping, shortness of breath and difficulty inhaling; that 
he used a nebulizer machine three to four times during the 
day; that each use of the nebulizer had the side effects of 
vomiting, nervousness, shakes and headaches; that after each 
nebulizer use he had to lie still for one to two hours to 
allow the medication to take effect and to reduce the side 
effects; that he suffered very severe dyspnea; and that based 
on the physicians examination and available medical records, 
the veteran had been so impaired from service-connected 
disability as to be unable to perform any work on a regular 
sustained basis.

In April 1996, Dr. Grate reported that the veteran was doing 
well in his allergy injections.  He was also taking Slo-bid, 
AeroBid, and Albuterol for his asthma, with the Albuterol on 
an as-occasion-requires basis.  The assessment was asthma 
under good management; allergic rhinitis; and resolved 
purulent rhinitis.  In May 1996, another physician noted that 
the veterans asthma was stable.  In August 1996, the veteran 
reported that he had another sinus infection.  Dr. Grate 
noted an impression of chronic lung disease and chronic 
bronchitis with acute upper respiratory infection and acute 
bronchitis.  He prescribed Augmentin and a 
decongestant/antihistamine. 

A VA general medical examination report in May 1996 noted 
complaints of breathing difficulty with episodes requiring 
emergency outpatient treatment, the last time occurring two 
years before.  He had not been hospitalized for pulmonary 
symptoms since 1993 (sic) when he spent a week at the 
Tallahassee Community Hospital.  The veteran reported no 
major symptoms on this visit, but admitted to smoking a pack 
of cigarettes a day and having done so for over 40 years.  
His most recent asthma attacks were just before and after his 
recent knee surgery.  Examination revealed that the shape of 
the chest was normal.  Expiration measured 43 inches and 
inspiration 44 1/2 inches.  He had slight exaggeration of the 
breath sounds bilaterally on inspiration and expiration, but 
no wheezes were noted.  Palpation and percussion were normal.  
Pulmonary function tests were noted to show mild obstructive 
disease.  A VA chest x-ray provided an impression of COPD 
with chronic interstitial lung changes.  The relevant 
diagnoses were history of bronchial asthma and mild chronic 
obstructive pulmonary disease.  

A January 1997 VA outpatient clinical record noted multiple 
medical problems, including asthma and COPD.  The veteran 
reported that, since he had noted an increase in shortness of 
breath, he had restarted his medications and had gone back to 
using his nebulizer three times a day with some relief.  

In January 1998, pursuant to Board remand, the veteran 
reported for a special pulmonary examination with complaints 
that his symptoms of shortness of breath and dyspnea on 
exertion had become worse over the years, to the extent that 
he was no longer able to do any type of work or activity.  He 
said that he had a constant cough with a white-yellow sputum 
production, but denied any hemoptysis.  He claimed to have 
had a 20-pound weight loss recently and that he could no 
longer walk more than 20-30 steps without significant 
shortness of breath or dyspnea on exertion.  Past medical 
history was significant for diabetes and hypertension.  Past 
surgical history was significant for cholecystectomy, cardiac 
catheterization, multiple bilateral knee surgeries, and 
cataract surgery.  His medications included glyburide, 
Glucophage, verapamil, Beconase, Azmacort, albuterol, 
Sundilac and lorazepam.  He continued to smoke a pack of 
cigarettes a day.  Physical examination revealed a well-
developed male in no apparent distress, who was somewhat 
reluctant to give a medical history.  Examination revealed 
that his lungs were clear to auscultation bilaterally, with 
some mild respiratory wheezes.  There were no symptoms of 
shortness of breath or dyspnea on exertion.  His extremities 
showed no clubbing, cyanosis, or edema.  The assessment was 
bronchial asthma.  The examiner commented that the veteran 
had an extremely heavy smoking history and continued to 
smoke.  He concluded that it was most likely that the 
predominant part of the veterans complaints of shortness of 
breath was secondary to his heavy tobacco history.  He 
stated, additionally, that he found no medical reason why the 
veteran would not be able to perform any type of sedentary 
job.  A pulmonary function test, performed in February 1998, 
revealed a post-drug FEV-1 of 65 percent predicted and a 
post-drug FEV-1/FVC of 84 percent predicted.  The test 
examiner reported that postdilator study revealed a 
moderately reduced FEV-1 and a mildly-decreased FEV-1/FVC 
ratio.  The impression was obstructive ventilatory defect.  
The test examiner cautioned that nothing could be said about 
the type of the obstructive ventilatory defect, especially in 
regard to the evaluation of asthma.  The VA pulmonologist 
commented, however, that the pulmonary function findings 
indicated an obstructive ventilatory defect that was 
consistent with heavy tobacco abuse.  

The veteran is currently evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  Under the prior regulations for 
bronchial asthma, a 100 disability rating is warranted if the 
symptoms are pronounced, with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  A 60 percent rating is 
warranted for a severe disability, with frequent attacks of 
asthma (one or more attacks weekly), marked by dyspnea on 
exertion between attacks, with only temporary relief by 
medication and more than light manual labor precluded.  A 30 
percent evaluation is warranted when the condition is 
moderate, with asthmatic attacks rather frequent (separated 
by only 10-14 day intervals), with moderate dyspnea on 
exertion between attacks.  A 10 percent rating is warranted 
when the condition is mild, with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year, with no clinical findings 
between attacks.  Note:  In the absence of clinical findings 
of asthma at time of examination, a verified history of 
asthmatic attacks must be of record.  

Under the prior regulations for chronic bronchitis, 38 C.F.R. 
§ 4.97, Diagnostic Code 6600, a 100 percent rating is 
warranted for pronounced bronchitis with copious productive 
cough and dyspnea at rest; pulmonary function testing showing 
a severe degree of chronic airway obstruction; with symptoms 
of associated severe emphysema or cyanosis and findings of 
right-sided heart involvement.  A 60 percent rating is 
warranted for severe bronchitis with severe productive cough 
and dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.  A 30 percent 
rating is warranted for moderately severe bronchitis with 
persistent cough at intervals during the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.

Under the revised regulations for bronchial asthma, with an 
FEV-1 of less than 40 percent predicted or an FEV-1/FVC of 
less than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or if there is a requirement 
for the daily use of systemic (oral or parenteral) high-dose 
corticosteroids or immuno-suppressive medications, a 100 
percent evaluation is warranted.  With an FEV-1 of 40-to 55 
percent predicted, or an FEV-1/FVC of 40-55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteriods, a 
60 percent evaluation is warranted.  With an FEV-1 of 56-70 
percent predicted, or an FEV-1/FVC of 56-70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication, a 30 percent evaluation is 
warranted.  With an FEV-1 of 71-80 percent predicted, or an 
FEV-1/FVC of 71-80 percent, or intermittent inhalational or 
oral bronchodilator therapy, a 10 percent evaluation is 
warranted.  Note:  In the absence of clinical findings of 
asthma at time of examination, a verified history of 
asthmatic attacks must be of record.  The same pulmonary 
function requirements pertain to chronic bronchitis, 
Diagnostic Code 6600, under the new criteria.

Considering first an increased rating under the old 
regulations, the more recent records, dating from January 
1995, do not show the severity of symptoms equivalent to a 
100 percent or 60 percent evaluation.  Dr. Grate reported in 
January 1995 only a small amount of wheezing.  VA medical 
examinations in 1996 and 1998 noted no major symptoms, merely 
a slight exaggeration of breath sounds in 1996 and mild 
respiratory wheezes in 1998.  Moreover, the records do not 
show medically verified evidence of very frequent or frequent 
asthmatic attacks.  Outpatient records, both VA and private, 
do not disclose frequent visits to physicians for treatment 
of specific attacks or evidence of numerous visits to 
emergency departments; the only verified hospitalization 
occurred in 1991.  As to the veterans complaints of extreme 
shortness of breath and dyspnea, these symptoms were not 
found during recent examinations.  Moreover, these complaints 
are not supported by the pulmonary function tests which 
despite a report in the 1991 Social Security Administration 
decision that pulmonary function tests from a private 
hospital showed severe restrictive disease, have consistently 
since that time showed mild, but not more than moderate, 
obstructive impairment.  Accordingly, the veterans lung 
disorder is no more than moderately disabling, thus equating 
to a 30 percent rating under the old criteria.  

Under the new regulations, the veterans bronchial asthma 
also warrants a 30 percent evaluation.  Spirometry, according 
to Dr. Grates records in January 1995, revealed an FEV-1 of 
74.5.  The VA found in February 1998 a moderately-reduced 
FEV-1 of 65 percent predicted and a mildly-decreased FEV-
1/FVC of 84 percent predicted.  These findings are clearly 
indicative of a 30 percent evaluation.  Further, for a 60 
percent rating to apply without a lower percentage of 
predicted, the veteran would have to show either monthly 
visits to a physician for required care for exacerbations or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  The records fail to 
show regular monthly physician office visits for treatment of 
asthma.  Dr. Grates records show treatment primarily for 
sinus infections and do not show monthly visits for asthma 
exacerbations.  Moreover, although the veteran was treated 
with oral Prednisone in 1991 while hospitalized at 
Tallahassee Community Hospital and in May 1992 by Dr. Grate, 
recent records do not show any treatment with a course of 
oral or parenteral steroids.  Accordingly, the evidence does 
not show that an evaluation in excess of 30 percent is 
warranted.  

The Board notes the interrogatories submitted by Dr. 
Grate in 1995 to the effect that the veteran had asthma 
attacks five times per week, that he used the nebulizer three 
to four times a day with serious side effects of such use and 
that he had severe breathing problems, extreme shortness of 
breath and severe dyspnea.  These statements are totally 
unsupported by Dr. Grates clinical records and the 
interrogatories are of little evidentiary value.  On the 
May 1996 VA examination, the veteran reported that his most 
recent asthma attacks had been before and after his recent 
knee surgery which he reported to have been in January 1996.  
This is clearly not asthma attacks five times per week as 
reported in Dr. Grates interrogatories.  Dr. Grates 
other statements are similarly contradicted by his clinical 
records as well as the other medical evidence.

Although the Board has also considered the applicability of 
the reasonable doubt doctrine, it finds that there is no 
approximate balance of positive and negative evidence with 
respect to this issue.  Therefore, that doctrine is not for 
applicable to this case.  See 38 U.S.C.A. § 5107(b).  

II.  A total disability rating based on individual 
unemployability due to service-connected lung disability

With respect to a total disability rating based on individual 
unemployability, compensation may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  Multiple disabilities 
resulting from a common etiology or a single accident or 
disabilities affecting a single body system are considered as 
one disability.  Where the percentages outlined above are met 
and the veteran is determined to be unemployable due to 
service-connected disabilities, the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded.  See 38 C.F.R. § 4.16(a).  

The veteran has only one service-connected disability, 
bronchial asthma/asthmatic bronchitis, evaluated as 30 
percent disabling.  In July 1994, he filed a claim for a 
total disability rating based on individual unemployability, 
subsequently claiming that pulmonary disability was of such 
severity that he experienced extreme shortness of breath on 
minor physical exertion and severe dyspnea causing him to be 
totally unemployable.  

Social Security Administration records reveal that the 
veteran had not engaged in substantial gainful employment 
since December 1988, although the veteran himself claimed 
during a VA social and industrial survey that he had last 
worked in 1981.  Employment was in jobs related to the 
automobile industry, from automobile mechanic to manager to 
sales.  He obtained a general equivalency diploma (GED) while 
in the Navy.  He had also taken some college courses.  

Social Security Administration findings, dated in January 
1991, established that the veteran had severe multiple 
impairments of chronic obstructive pulmonary disease, 
cervical nerve root decompression, knee impairment, anxiety, 
somatoform disorder, and personality disorder.  The 
combination of these disabilities rendered it impossible for 
him to perform his past relevant work as an auto mechanic.  
Additionally, his residual functional capacity for the full 
range of sedentary work was reduced by exertional and 
nonexertional limitations.  As a result of these findings, 
the veteran was adjudged disabled.  

A social and industrial survey, dated in January 1998 and 
pursuant to Board remand, revealed that the veteran was seen 
as slow in walking, but able to manage quite well.  He 
reportedly drove his car occasionally.  He indicated that he 
had stopped working about ten years before, due to a knee 
problem with multiple operations and infections, resulting in 
considerable pain, for which he took medication.  He stated 
that he also had had breathing difficulties and allergies.  
His wife stated that it was difficult to get him to do things 
and that pushing him was to no avail.  This decline in 
functioning had gone on for a number of years.  The VA social 
worker found the veteran not readily employable due to his 
age and numerous medical problems.  

The VA pulmonary examiner in January 1998 was particularly 
concerned about the veterans heavy smoking history, stating 
that he needed to stop smoking or his symptoms would continue 
to progress.  He was unable to understand, however, why the 
veteran could not perform any type of sedentary job.  

Records submitted by the veterans attorney in June 1997 
included a report and curriculum vitae of C. Schiro-Geist, 
Ph.D., a professor and director of the Rehabilitation 
Research and Evaluation Center at the University of Illinois 
at Urbana-Champaign; the Physicians Answers to 
Interrogatories from M. R. Grate, M.D., described above; 
outpatient records from Dr. Grate; and an affidavit from the 
veteran.  Submissions from Dr. Schiro-Geist consisted of an 
extensive analysis of generally accepted vocational 
principles, with consideration of all the variables pertinent 
to a current determination of disability, and her extensive 
curriculum vitae.  

The veterans affidavit states that he has asthmatic attacks 
very frequently, often as many as one or more each day, with 
severe dyspnea on slight exertion between attacks; that he 
uses a nebulizer three to four times a day; that each 
treatment has serious side effects; and that each use of the 
nebulizer requires up to two and a half hours of time.  

As to the above submissions, it is especially significant 
that Dr. Schiro-Geist had not examined the veteran, had not 
reviewed the claims file, and, most importantly, had not 
provided any opinion as to this veterans physical and mental 
capabilities.  Therefore, this material is not evidence upon 
which a Board decision may be based.  As to Dr. Grates 
interrogatories, these statements, even if arguably true, are 
not supported by the medical evidence of record.  In some 
respects, medical evidence in the claims file by competent 
medical professionals, including Dr. Grate himself, actually 
belies these claims.  The same argument can be made as to the 
veterans contentions in his affidavit.  For example, Dr. 
Grates interrogatories and the veterans affadavit 
report that he uses the nebulaizer three to four times a day 
and has a recovery period of one to two hours with each use.  
His attorney points out that this requires four to ten hours 
each day and that the veteran spends virtually all day in 
treatment for his respiratory problems.  However, it is 
incredible to the Board that in describing the veterans 
daily activities on the January 1998 social and industrial 
survey, neither the veteran nor his wife make any reference 
to nebulizer treatment or to any side effects of vomiting, 
nervousness, shakes and headache requiring any recovery 
period.  It would seem to the Board that treatment which 
required so much time as contended would be mentioned.  
Neither is such extensive treatment nor the alleged serious 
side effects mentioned in any clinical records including Dr. 
Grates.  Additionally, in the social and industrial survey, 
although respiratory problems are mentioned, the problem 
primarily referred to by the veteran was his joint pain, not 
any severe dyspnea or frequent asthma attacks.  The Board 
finds that Dr. Grates interrogatories and the veterans 
affadavit have little credibility and little evidentiary 
weight.

Since the veteran has a current evaluation of 30 percent for 
his only service-connected disability, he clearly does not 
satisfy the 60 percent disability percentage requirements of 
38 C.F.R. § 4.16.  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
a total disability rating.  38 C.F.R. § 4.19.  Thus, the 
issue is whether the veterans service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage"). Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances, apart from his nonservice-connected 
conditions, which place him in a different position than 
other veterans having a 30 percent compensation rating.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether the veteran, in light of his service-connected 
disorder, is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence indicates that the veteran has nonservice-
connected disabilities which, together with his service-
connected disability, result in an inability to continue in 
his customary line of work.  To receive a total compensation 
rating, a veteran must be unemployable solely as a result of 
service-connected disabilities.  In this respect, there is no 
credible medical evidence or medical opinion to show that 
that the veteran is unable to work solely because of his 
bronchial asthma.  The relevant medical evidence indicates 
that his respiratory disease is not totally disabling.  
Excluding the adverse effects of nonservice-connected 
conditions and advancing age, the weight of the evidence 
shows that the veterans service-connected disorder, as noted 
by the VA examiner in 1998, would not prevent him from 
performing the physical and mental acts required for gainful 
employment of a sedentary nature.  While it is true that 
bronchial asthma does present some industrial impairment, as 
reflected by the 30 percent compensation rating, there are no 
circumstances to place the appellants case in a different 
position than similarly rated veterans.  Van Hoose, supra.  
Accordingly, a total compensation rating based on individual 
unemployability is not warranted.  

The percentage standards may be set aside in exceptional 
cases.  Under 38 C.F.R. § 3.321, where the schedular 
evaluations are found to be inadequate and the evidence of 
record establishes that an applicant who is basically 
eligible fails to meet the disability requirements based on 
the percentage standards of the rating schedule, but is found 
to be unemployable by reason of service-connected 
disabilities, a rating board is authorized to submit the case 
to the Director, Compensation and Pension Service for 
consideration.  An exceptional case is one which presents 
such an exceptional or unusual disability picture with such 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  In this appeal, the RO,  determining that there 
were no exceptional factors or circumstances associated with 
the veterans disablement, did not submit this case for 
extraschedular consideration.  

As to exceptional factors relating to bronchial asthma, the 
Board notes that the evidence does not show frequent visits 
to physicians expressly for treatment for bronchial asthma, 
or obstructive lung disease; frequent admissions to emergency 
outpatient facilities; recent hospitalizations with treatment 
in intensive care units; or intubation with mechanical 
ventilation.  Nor does the record show high dose, long-term 
oral or parenteral steroid treatment or medical documentation 
of side effects from steroids or other medications.  The 
Board therefore affirms the RO conclusion, finding that the 
case is not one which warrants extraschedular consideration.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a total compensation rating based on individual 
unemployability must be denied.  



ORDER

An evaluation for bronchial asthma in excess of 30 percent is 
denied.  

A total disability rating based on individual unemployability 
due to service-connected lung disability is denied.



		
	HOLLY E. MOEHLMANN	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
